PER CURIAM.
The appellant was plaintiff below, having instituted this law suit to recover certain real estate commissions allegedly owing to him by virtue of the defendant’s sale of certain property. The trial judge entered a summary judgment in favor of the ap-pellee. The court found that there was no genuine issue of material fact, the essential findings being that the appellee had listed his property with the appellant, attaching certain terms of sale to the listing; that, subsequently, the appellant submitted an offer in the form of a deposit receipt on terms which materially differed from those *458in the listing and that the appellee rejected that offer. Certain changes were made on the deposit receipt, after which the offer was re-submitted to the appellee who nevertheless refused to accept the offer in the altered form.
We have carefully reviewed the record and have concluded that the trial judge correctly determined that the material facts were not at issue and that the applicable law required a summary judgment to be entered in favor of the appellee.
Affirmed.